Citation Nr: 0706140	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  96-00 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from March 7, 1994, to September 4, 2002, for post 
traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent on 
and after September 4, 2002, for PTSD. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD
   
Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
He was awarded the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation, effective March 7, 1994.  In an April 1998 
decison, the Board denied a higher evaluation.

The veteran appealed the Board's April 1998 decision to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims (Court)).  While 
the case was pending VA's General Counsel, and the veteran, 
represented by his attorney, filed a joint motion asking the 
Court to vacate the Board's April 1998 decision regarding the 
evaluation of the veteran's PTSD, and to remand the matter to 
the Board for additional development and readjudication.  The 
Court granted the parties' motion in an August 1999 order, 
and the case was returned to the Board.

In June 2000, the Board remanded this case to the RO for 
additional development.  The RO returned the case to the 
Board in March 2002.

In May 2003 the Board again remanded this case for additional 
development.  By rating action in July 2003, the RO granted a 
30 percent evaluation for PTSD, effective September 4, 2002.

In a March 2004 decision, the Board denied an initial 
evaluation for PTSD in excess of 10 percent for the period 
March 7, 1994 to September 3, 2002, and an evaluation in 
excess of 30 percent thereafter.  The veteran appealed the 
Board's decision to the Court.  In August 2004, VA and the 
veteran's attorney ("the parties") filed a Joint Motion 
asking the Court to vacate and remand the Board's decision.  
The parties agreed to remand the matters to the board for 
compliance with Paralyzed Veterans of America v. Principi, 
345 F.3d 1334 (Fed. Cir. 2003).  Later in August 2004, the 
Court issued an order granting the Joint Motion, vacating the 
Board's March 2004 decision and remanded the case to the 
Board.  

In March 2005, in compliance with the Court's order, the 
Board remanded the claim.  The requested development has been 
completed and the case has returned to the Board for 
appellate review. 

In correspondence, dated in April 2003, the veteran's 
representative appeared to have raised the issue of 
entitlement to an effective date earlier than September 4, 
2002, for the 30 percent evaluation assigned to service-
connected PTSD.  As the Board is reviewing this matter under 
the staged-ratings rubric, that concern will be addressed in 
the decision below. 

In December 2006, the veteran testified before the 
undersigned at a videoconference conducted at the RO.  A 
hearing transcript has been associated with the claims files.  


FINDINGS OF FACT

1.  For the period from March 7, 1994, to September 4, 2002, 
the veteran's PTSD was manifested by definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.

2.  For the period from September 5, 2002 to November 29, 
2003, the veteran's PTSD resulted in severe impairment in his 
ability to establish and maintain effective or favorable 
relationships with people. 

2.  For the period on and after November 30, 2003, the 
veteran's PTSD has rendered him demonstrably unable to obtain 
or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for PTSD but 
no higher, have been met for the period from March 7, 1994, 
to September 4, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an evaluation of 70 percent for PTSD for 
the period from September 5, 2002 to November 29, 2003, but 
no higher, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.132, Diagnostic Code 9411; 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

3.  The criteria for an initial evaluation of 100 percent for 
PTSD on and after November 30, 2003, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In a May 2005 letter, VA gave the veteran notice of the 
evidence necessary to substantiate his claim on appeal.  The 
letter also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain, and told him to submit relevant evidence 
in his possession.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regards to the veteran's claims on appeal, in Dingess, 
the Court held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess v. 
Nicholson, slip op. at 15 (In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Although the May 2005 notice required by the VCAA was not 
provided before the initial adjudication, any timing 
deficiency was cured by readjudication of the claims in a 
September 2005 supplemental statement of the case.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).

Regarding VA's duty to assist the veteran with his claims all 
pertinent and identified records have been obtained.  He has 
also been afforded necessary psychiatric examinations.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claims on appeal.

II.  Factual Background

Post-service VA and private treatment medical records include 
a May 1994 letter from D. R. M., M.D., reflecting that that 
the veteran had been seen in his clinic by his colleague.  At 
that visit, the veteran complained of lack of energy, 
fatigue, irritability and tension; a diagnosis of depression 
was entered and a prescription of Prozac was ordered.  Dr. 
D.R.M. reported that the veteran was seen by him several 
weeks later, and it was his impression that the veteran had 
improved with the Prozac.  The veteran remained on Prozac for 
much of a year, with gradual improvement.  Since that time, 
the veteran had experienced periods of similar symptoms, 
though less severe.  He had not been prescribed additional 
antidepressants.

At a September 1994 VA psychiatric examination, the veteran 
stated that after service, he had a long history of 
increasing problems with sleep, depression, difficulty 
dealing with people, irritability, and unusual sensitivity to 
stress, including being bothered at work by dealing with the 
public, though not by dealing with co-workers.  He reported 
mild benefit from past treatment with Prozac by a family 
physician.  He reported that his post-service employment 
consisted of working for a power and light company since 1971 
in various positions, with current employment for the same 
company as supervisor of a power house.  Objectively, the 
veteran was neatly dressed, alert, and pleasant.  His verbal 
productivity, orientation, memory, insight, and judgment 
appeared adequate.  He was referred for further psychological 
evaluation.

Upon VA psychiatric referral, also in September 1994, the 
veteran's claims file was reviewed.  He stated that his 
problems had consisted of trying to relate to other people.  
He reported that his impatience with others had increased 
approximately ten years previously, with a greater increase, 
particularly at his job, in the last two to three years.  The 
veteran stated that over the prior five to six years, he had 
suffered from mild anxiety, minor mood swings, and increased 
sleep disturbance.  He reported having one or more weekly 
recollections of "general" Vietnam events, including combat, 
and three or four combat-related dreams per year.  The 
veteran stated that he was reminded of his war experiences by 
certain stimuli such as smells, but that he did not 
experience consistent distress or flashbacks.  

The veteran did not report persistent avoidance of thoughts 
or reminders, and psychogenic amnesia was not indicated.  
Other current symptoms included mild to moderate emotional 
numbing associated with loss of interest in social activities 
and sports in the prior 10 years, feelings of detachment from 
others related to a lack of trust, ability to display 
affection to others limited to "a very few people," and 
ambivalence or uncertainty about the future without either 
pessimism or a sense of a foreshortened future.  Mild to 
moderate autonomic arousal symptoms were indicated, with the 
veteran endorsing irritability, variable sleep disturbance, 
concentration deficits, hypervigilance and startle response, 
and occasional physiologic activity response to motion 
pictures that might remind him of Vietnam, but without 
avoidance of those movies.

During the September 1994 VA examination, the veteran also 
reported a history of brief or periodic suicidal and 
homicidal ideation without intent, first approximately ten 
years prior, and a period of alcohol dependence with 
consumption of twelve beers per day, beginning in 1980 and 
ending with the veteran quitting in 1986.  

The veteran's family history included a first marriage 
lasting from 1969 to 1982, producing two children and ending 
in divorce, and a second marriage in 1984, which involved 
several separations, with current separation since June 1994.  
He attributed the separation to his being greatly aggravated 
by his wife.  He derived the most emotional support from his 
dog, and spent much time on his property in the woods.  He 
socialized with only one friend on occasion.  He attributed 
his period of drinking to "trying not to face things." 

Upon mental status evaluation in September 1994, the veteran 
was described as "clean."  He displayed no gross motor 
disturbances, and spoke articulately in a modulated voice.  
He was oriented times three, and showed no concentration 
deficits.  Although he complained of short-term memory 
disturbance due to irritability, the examiner found his 
memory to be intact.  The veteran reported that his mood was 
not excessively high or low, and the examiner found his 
affect to be calm and appropriate to thought, flexible, and 
without labiality or intensity.  There was no evidence of any 
delusions or visual disturbances.  His thoughts were logical 
and goal-directed.  His insight and judgment were intact.

Psychiatric testing, conducted at the September 1994 VA 
examination, suggested slightly elevated levels of acute and 
chronic anxiety; moderate depression with sleep disturbance, 
loss of interest in others, and greater difficulty making 
decisions.  The MMPI-II showed slightly elevated reporting of 
symptoms, suggesting exaggeration or poor stress tolerance.  
Severe mood, thought, and personality disorders were not 
indicated by these tests.  The ISB showed logical and 
coherent responses, with the veteran's focus on presenting 
problems with social dysfunction, distrust, and uncertainty 
about his future due to problems with work. 

The CES test suggested moderate to heavy combat exposure.  
The M-PTSD score was below average for combat-related PTSD; 
extreme responses included fewer friends after the military 
than before, survivor guilt, inability to talk to others 
about certain military events, and use of alcohol or drugs to 
sleep and forget military experiences.  The examiner 
concluded that the veteran met the criteria for mild PTSD, 
characterized by only occasional re-experiencing, mild to 
moderate emotional numbing, and multiple mild to moderate 
autonomic arousal symptoms. The examiner assessed mild PTSD, 
and mild dysthymia, secondary, late onset.  His score on the 
Global Assessment of Functioning (GAF) Scale was 61, with a 
high of 61 estimated for the prior year.

During a February 1997 VA psychiatric examination, the 
veteran reported that was still employed as a power plant 
operator.  His complaints included a long history of sleep 
disturbance, depression, difficulty dealing with people, and 
irritability.  He reported some increase in his symptoms 
since his last VA psychiatric examination.  Specifically, he 
reported recurrent intrusive thoughts of service experiences, 
and nightmares and restlessness, with difficulty going to 
sleep and frequent awakenings during the night.  He reported 
moderate social isolation, with his job allowing him to work 
by himself much of the time; few outside activities; and he 
and his wife usually remaining about the home.   The veteran 
reported difficulty concentrating, which was noted on his 
most recent work evaluation.  He reported, however, that his 
work performance remained adequate.  He stated that he 
remained on Prozac. 

On VA mental status evaluation in February 1997, the veteran 
was alert, quiet, serious, and attentive.  He answered 
questions readily and adequately.  He displayed little 
emotion during the interview.  His orientation, memory, 
insight, and judgment all appeared adequate.  The examiner 
diagnosis PTSD.  The GAF score was 55.

During an October 1999 VA examination, the veteran was noted 
to have been well groomed.  He appeared somewhat anxious and 
hypervigilant.  His speech was coherent and logical.  His 
affect was intense but subdued.  His mood was restricted, but 
his thoughts were goal-directed and non-psychotic.  There 
were no suicidal ideas and no violent ideation.  He was alert 
and oriented times three.  His cognition was grossly intact.  
The pertinent assessments were PTSD, dysthymia, and "rule 
out" post coronary artery bypass graft depression.  A GAF 
score of 60 was entered.

A December 1999 VA mental health outpatient report reflects 
that the veteran's chief concern was "dealing with stress and 
depression."  He said that he was unaware of having 
hypervigilance, except when the moon was in certain phases, 
which was a reminder of ambush patrols.  He further reported 
that he did not feel depressed as in the past, including 
after surgery, with his most significant depressive feelings 
having occurred four to five years ago.  While he denied 
having sadness, fatigue, history of hypoactivity, or guilt, 
he had occasional feelings of worthlessness.   He stated that 
he felt contentment; there was no history of suicide 
attempts.  He reported difficulty with sleep initiation and 
maintenance, with frequent awakenings and appetite and weight 
changes only as related to cardiac surgery.  The diagnoses 
were PTSD, dysthymia in remission with medication, and 
alcohol dependence in full-sustained remission.

A January 2000 VA mental health individual therapy note 
reflects that the veteran had experienced low energy.  It was 
also noted that there had been reactivity to the company 
where he had worked for more than twenty-seven years and he 
did not like the new company's methods of operation.  In this 
regard, he stated that he had been changed from a job which 
he did not like to one which he enjoyed more; however, the 
new job required over an hour's commute and he had decided to 
move into a trailer court near the job during the week.  It 
was noted that the impact of PTSD symptoms was irritability 
and problems related to temper, difficulty with authority, 
resentment when he felt helpless to change a situation, and 
feeling different and not belonging.  There was no diagnosis. 

In a VA treatment note, also dated in January 2000, it was 
indicated that the veteran's PTSD symptoms were essentially 
at baseline.  He denied the use of alcohol or illicit drugs, 
along with suicidal or homicidal ideations or intent.  The 
clinical impression was PTSD at baseline.

On mental status evaluation at a VA outpatient clinic in 
March 2001, the veteran revealed no evidence of psychotic 
thinking.  His affect was appropriate to the situation and 
there was no evidence of worsening cognitive function.  His 
GAF score was 65.

At a November 2001 examination for VA the examiner noted that 
the veteran was under the care of a psychiatrist at VA whom 
he would see every three months for medication management.  
His current psychiatric medications included Prozac, for at 
least the past ten years, and Trazodone, which was needed for 
sleep.  The veteran reported that he had been involved in 
individual psychotherapy with a psychologist at VA until four 
months before, but had never been psychiatrically 
hospitalized.  

The veteran reported symptoms associated with PTSD that were 
consistent with those previously noted.  He stated that he 
had held the same job for thirty years, and that his PTSD had 
not affected his work.  He had had a new job for the last 
several months where he was being left alone to do mapping.  
Prior to the new assignment, he would have arguments with his 
bosses, but he never did miss work.  He related that he had a 
good relationship with his wife.

Upon mental status examination in November 2001, the veteran 
was pleasant but serious.  His thought process was logical, 
coherent, and goal directed.  There was no evidence of 
psychosis as in delusions or hallucinations.  His mood was 
stable and his affect was somewhat constricted.  He was not 
homicidal or suicidal.  He was alert and oriented times four.  
His formal judgment was intact, his insight was good and his 
intelligence was above average.  The clinical assessments 
under Axis I were PTSD, combat related, mild, and dysthymia, 
late onset.  His GAF score was 65.

The examiner commented that the veteran's current symptoms of 
PTSD included occasional panic attacks, sleep difficulties 
four of seven nights of the week but aided by medication, 
occasional nightmares about his traumas, occasional intrusive 
thoughts about Vietnam, and feelings of distance from others.  
His PTSD was chronic but did not appear to be causing 
significant occupational or social impairment.  The examiner 
stated that PTSD did not affect the veteran's work capacity.  

The veteran related that his feelings of depression were 
currently alleviated with the aid of Prozac and that it was 
not much of an issue at that time.  His GAF score was 
indicative of some mild symptoms of PTSD, but he was 
generally functioning fairly well socially, work-wise, and 
had some meaningful relationships.  The examiner noted that 
that did not mean that under the right circumstances such as 
future losses, death, or difficult bosses, that the veteran 
might not have an increase in symptomatology.

In November 2001 the veteran underwent a psychological 
evaluation by J.R.C., M.A., a licensed psychological 
associate, to whom the veteran was referred by QTC Medical 
Services.  J.R.C. supported the diagnosis of PTSD and 
dysthymia.

In a September 2002 VA mental health note, it was noted that 
the veteran had been compliant with his psychotropic 
medications with continued good efficacy and minimal side 
effects.  A recent loss of his dog had resulted in a grief 
reaction, but his PTSD and underlying depression were at 
baseline.  He admitted to occasional suicidal ideation but 
denied intent, and denied the use of alcohol or illicit 
drugs.  It was also noted that he had been reassigned to a 
new position within his company, which he found to be less 
satisfactory than his previous one.  A mental status 
examination revealed a labile affect with some tearfulness, 
which was appropriate to the situation and not markedly 
depressed.  His GAF was 50.  The clinical impressions were 
PTSD and dysthymic disorder.

When seen at the VA outpatient clinic in January 2003, the 
veteran was noted to have been compliant with his 
psychotropic medication.  His PTSD remained at baseline with 
occasional night terrors, flashbacks, and intrusive memories 
of combat.  He continued to work for the same company.  He 
admitted to persistent depression with occasional suicidal 
ideation, but denied intent, the use of alcohol, tobacco 
products, or illicit drugs.  The clinical impressions were 
PTSD, dysthymic disorder, both at baseline.  His GAF score 
was reported to be 50.

A March 2003 report, submitted by M. D. N., LCSW, reflects 
that the veteran suffered from major impairment in his 
occupational and social functioning due to PTSD.  He reported 
poor vocational advancement because of his reaction to 
authority (i.e., he failed in positions within his company 
that demanded close contact with others or any aurhtority 
over others).  

In May 2003 the veteran was seen at VA mental health 
outpatient clinic for continuing management of PTSD and 
depression.  It was noted that he had been compliant with his 
psychotropic medications with continued good efficacy and 
minimal side effects.  He continued to work, and was 
anticipating retirement in two years.  He was concerned with 
persistent depression, feelings of worthlessness, and 
occasional suicidal ideation.  The veteran denied suicidal 
intent and the use of alcohol, tobacco products, or illicit 
drugs.  He reported that he took little pleasure in work and 
had few hobbies.  His marriage was stable but there was 
little obvious feeling in the relationship.

A mental status evaluation was positive for a labile affect 
with some tearfulness during the interview, but it was 
appropriate to the situation and moderately depressed.  The 
clinical impressions were PTSD and dysthymic disorder.  His 
GAF score was 45.

In March 2004, E. W. H., M.D., reported to the veteran's 
representative that he had examined the veteran.  The veteran 
continued to experience weekly nightmares, along with panic 
attacks, intrusive thoughts, hypervigilgance, and sleep 
disturbance.  The veteran related that he had been fired from 
his job because of his inability to work with people.  The 
physician entered diagnoses of chronic PTSD and major 
depression.  The physician concluded that because of the 
veteran's service-connected PTSD, he was unable to sustain 
work and social relationships and was totally disabled and 
unemployable.  The veteran was assigned a GAF score of 35.  

During a June 2005 VA psychiatric examination, the veteran 
reported PTSD-related symptoms, which are consistent with 
those previously reported herein.  At that time, the veteran 
related that he had retired two years previously, but was 
currently worked part-time.  The veteran stated that he had 
been married twice and was close to his two children.  He 
stated that he performed household chores.  The examiner 
entered an Axis I diagnosis of PTSD, and a GAF score of 54.  
The examiner commented that although the veteran had 
difficulty with sporadic anxiety, was easily startled and 
uncomfortable with familiar people and experienced sleep 
impairment that resulted in some difficulty with employment; 
it would not in and of itself preclude employment.  

VA outpatient reports, dated from December 2004 to December 
2006, reflect that the veteran continued to experience 
symptoms related to PTSD, such as nightmares, flashbacks and 
anxiety that were controlled with psychotropic medications.  
These reports also reflect that the veteran had retired early 
from his company (see, VA outpatient report, dated in July 
2005).  He admitted to occasional suicidal ideation, but 
denied any intent.  He admitted to conflicts with his wife's 
relatives. (see March 2006 VA outpatient report).  He was 
consistently assigned GAF scores of 40.

III.  Relevant Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court held that, at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based upon the facts found - a practice known as 
assigning "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

Psychiatric Criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The rating criteria for mental disorders were significantly 
revised, effective November 7, 1996.   Even though the old or 
new rating criteria may apply to the veteran's case, 
whichever are more favorable to him, the new criteria are 
only applicable to the period of time since their effective 
date. See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
VAOPGCPREC 3-2000.  The record shows that the RO has 
adjudicated the veteran's PTSD claim under both the old and 
the new criteria as set out in the December 1995 statement of 
the case and the September 1997 supplement statement of the 
case, respectively.

Psychiatric Criteria-Pre November 7, 1996

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 10 
percent rating where less than the criteria for a 30 percent 
rating were met, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment. 

A 30 percent disability rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the Court 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in nature, whereas the other terms, e.g., 
"considerable" and "severe," were quantitative.  Thereafter, 
VA's Office of General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree." It represented 
a degree of social and industrial inadaptability that was 
"more than moderate but less than rather large." 

A 50 percent disability was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment." 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The term "considerable," the criterion for a 50 
percent evaluation, was to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c). 

A 70 percent rating under the old criteria requires severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent disability rating may be assigned (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.

Psychiatric Criteria-post November 7, 1996

Under the new criteria, in effect since November 7, 1996, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. 4.130, Diagnostic Code 9411 (2006).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)  

IV.  Analysis

1.  Entitlement to an initial evaluation for PTSD in excess 
of 10 percent from March 7, 1994, to September 4, 2002. 

Although September 1994 and November 2001 VA and QTC 
examination reports reflect that the veteran's PTSD symptoms 
were described as mild to moderate and mild, respectively, a 
February 1997 VA examiner found that the veteran's PTSD 
symptoms caused moderate difficulty in dealing with social 
and occupational situations.  As early as 1994 the veteran 
was found to have some moderate symptoms.  While more recent 
evaluations yielded GAF scores indicative of mild disability, 
the symptomatology did not appear to be significantly 
different from those reported when the disability was found 
to be moderate.  Thus, resolving the doubt in the veteran's 
favor, the Board concludes that for the period from March 7, 
1994 to September 4, 2002, the veteran's PTSD warranted a 30 
percent rating under the former psychiatric rating criteria. 

During this period, the veteran worked with only occasional 
difficulties, and maintained his relationship with his wife 
and family with only occasional difficulties.  The disability 
was not found to be more than moderately disabling on any 
examination.  Therefore, the Board finds that more than 
moderate, or definite impairment, was not shown during the 
time period at issue.  A higher initial rating may not be 
assigned under the former criteria.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996). 

An evaluation in excess of 30 percent for PTSD is potentially 
available for the period beginning November 7, 1996.  The 
evidence does not show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

While the veteran did experience occasional difficulty in 
occupational and social function, such occasional difficulty 
is contemplated in the new criteria for a 30 percent rating.  
He was able to maintain work and family relationships, thus 
belying a finding that he had difficulty maintaining 
effective work and social relationships.

Thus, the Board concludes that for the period from March 7, 
1994 to September 4, 2002, the veteran's PTSD warranted a 30 
percent rating, but not higher, under the former rating 
criteria.  38 C.F.R. §§ 4.7 4.21.

2.  Entitlement to an initial evaluation for PTSD in excess 
of 30 percent on and after September 4, 2002, PTSD. 

For the period from September 5, 2002 to November 29, 2003, 
the veteran was employed, but was consistently assigned GAF 
scores indicative of severe disability.  The veteran was 
noted to have had poor vocational advancement because of his 
reactions to authority, i.e., he had failed in positions 
within his company that demanded close contact with others or 
where he had authority over others (see, March 2003 report of 
M. D. N., LCSW). 

Therefore an initial 70 percent evaluation is warranted for 
the service-connected PTSD for the period from September 5, 
2002 to November 29, 2003 under the former rating criteria.

PTSD does not warrant an initial evaluation in excess of 100 
percent for the period from September 5, 2002 to November 29, 
2003 under the former or revised rating criteria.  The 
veteran maintained relationships with his family and was 
employed full-time.  At his hearing the veteran testified 
that during this period he lost only about a week of 
employment per year due to the effects of PTSD.  While GAF 
scores provided during this period indicate an inability to 
keep a job, the veteran maintained full-time employment.  

His family relationships and employment weigh against a 
finding that he was virtually isolated in the community, or 
that he had totally incapacitating psychoneurotic symptoms.  
Mental status evaluations during this period did not yield 
any indications of gross repudiation of reality.  Given the 
veteran's ability to maintain employment, it cannot be found 
that he was demonstrably unable to obtain or retain 
employment.

The undisputed evidence is that the veteran stopped working 
on November 30, 2003.  There is, however, conflicting 
evidence surrounding the reasons for the veteran's 
termination (i.e., he was fired due to his inability to work 
with people/was offered and accepted an early retirement ( 
see, March 2004 report of E. W. H., M.D. and July 2005 VA 
outpatient report, respectively).  Furthermore, while a June 
2005 VA examiner determined that the veteran had some 
difficulty with employment, a private physician, Dr. E. W. 
H,. concluded that the veteran's PTSD rendered him unable to 
sustain work relationships and unemployable.  The GAF score 
of 35 assigned by Dr. E. W. H. in March 2004, along with GAF 
scores of 40 assigned by VA care providers for the period 
from 2004 to 2006, support the assignment of an initial 100 
percent evaluation for the service-connected PTSD for the 
period on and after November 30, 2003 under the former rating 
criteria.

In summary, based on the evidence of record, the Board finds 
that the evidence supports initial evaluations of 30 percent 
for PTSD from March 7, 1994, to September 4, 2002, 70 percent 
from September 5, 2002 to November 29, 2003, and 100 percent 
on and after November 30, 2003 under the former rating 
criteria for psychiatric disabilities, prior to November 7, 
1996.
Fenderson, supra.

V.  Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.

In this case, PTSD has not required any periods of 
hospitalization.  The ratings provided in this decision 
contemplate the actual impairment in occupational function 
caused by PTSD.  There is no evidence that the veteran's PTSD 
has caused marked interference with employment beyond that 
contemplated in the rating schedule.  

Prior to November 30, 2003, the veteran was employed full-
time and missed only a few days of work per year.  Thus, the 
veteran's service-connected PTSD does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2006). 
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted for the period from March 7, 1994, to September 4, 
2002.

Entitlement to an initial evaluation of 70 percent is granted 
for PTSD from September 5, 2002 to November 29, 2003.

Entitlement to an initial evaluation of 100 percent is 
granted for PTSD on and after November 30, 2003.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


